Order, Supreme Court, New York County (Joan B. Lobis, J.), entered October 28, 2009, which denied the petition for a permanent injunction staying arbitration, unanimously affirmed, with costs.
The arbitration clause in the contract was clear, explicit and unequivocal, and thus should be fully enforced. Petitioner, whose principal reviewed and signed two retainer agreements containing the arbitration clause, did not demonstrate a failure on its part to understand the implications of the provision (Arrowhead Golf Club, LLC v Bryan Cave, LLP, 59 AD3d 347 [2009]).
Inasmuch as the agreement to arbitrate is binding and enforceable, petitioner’s remaining arguments on enforceability of the indemnification provision should be raised before the arbitrator. Concur—Andrias, J.P., Saxe, McGuire, Moskowitz and Freedman, JJ.